Citation Nr: 0918372	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-15 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine at L4-5 and L5-S1.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that these issues were previously before the 
Board and were remanded by a May 2007 decision for further 
development by the agency of original jurisdiction (AOJ).  In 
that decision, the Board adjudicated and denied claims of 
service connection for anxiety disorder and depression.  The 
claim of service connection for depression was denied on the 
basis that there is no medical evidence of a current 
diagnosis of depression; the claim of service connection for 
anxiety disorder was denied on the basis that there is no 
medical evidence of in-service incurrence or aggravation.  
Cf. Clemons v. Shinseki, No. 07-0558 (Vet. App. Feb. 17, 
2009) (it is the responsibility of the Board to consider 
alternate current conditions within the scope of the claim).  
Here, the Board has fully adjudicated psychological 
conditions alternate to PTSD and has denied the alternate 
claims on the merits.


FINDINGS OF FACT

1.  The Veteran does not have degenerative joint disease of 
the lumbar spine at L4-5 or L5-S1 that is attributable to his 
active military service.

2.  The Veteran does not have PTSD that is attributable to 
his active military service.




CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative joint disease of 
the lumbar spine at L4-5 or L5-S1 that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an April 2002 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a May 2007 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in January 2008, which followed the April 2002 
and May 2007 notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified a 
Dr. R. as his treatment provider.  Available records from 
that care provider were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in May 2002, the Veteran was 
afforded a VA examination, the report of which is of record 
and, in September 2007, the Veteran was scheduled for a 
second VA examination that the Veteran rejected by way of a 
September 2007 statement.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II.  Analysis

In a January 2003 statement, the Veteran contends that he has 
degenerative joint disease of the lumbar spine and PTSD as a 
result of his active military service.  Specifically, he 
attributes his claimed disabilities to his service in Vietnam 
during which the Veteran was assigned to load and unload 
cargo without mechanical equipment.  Thus, the Veteran 
contends that service connection is warranted for 
degenerative joint disease of the lumbar spine at L4-5, L5-S1 
and PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A.  Degenerative Joint Disease

A review of the Veteran's STRs reveals that the Veteran twice 
sought treatment for back pain in service.  In January 1966 
the Veteran sought treatment for pain in his back that was 
determined to be a mild muscle spasm and in May 1966 the 
Veteran sought treatment for back pain that was determined to 
be mild mid-back spasms resulting in limitation of motion.  
However, the Veteran's August 1966 separation examination 
report indicates that the Veteran's spine and back were 
normal.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has sought treatment for 
back pain.  A September 2001 treatment record from Dr. R. 
indicates that the Veteran was diagnosed with degenerative 
joint disease of the low back.

In May 2002 the Veteran received a VA examination in 
connection with this claim.  The examiner examined the 
Veteran and diagnosed the Veteran with lumbosacral arthritis; 
however, the examiner failed to note the Veteran's in-service 
treatment for back pain.  Therefore, the Veteran's claims 
file was submitted to a different VA examiner for an opinion 
as to the origin and etiology of the Veteran's back 
disability.  In a December 2007 report, the VA reviewer notes 
that the Veteran's in-service back pain was related to back 
spasms that appeared to be muscular in nature and to have 
resolved without any ensuing complications.  Thus, the 
reviewer concluded that:  "In view of the length of time 
from his military service to the onset of back pain in May 
2002, it is this medical examiner's opinion that the period 
of time negates any cause and effect relationship of the 1966 
entries.  It is less likely than not, less than 50%, that the 
Veteran's lumbosacral arthritis is related to his military 
service."

The Board notes that the earliest post-service evidence of 
treatment for back pain of record is, in fact, a June 1976 
physical medicine rehabilitation progress report from an 
unidentified VA Medical Center.  Nonetheless, the Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the 
first post-service evidence of the Veteran's back pain is in 
1976-almost 10 years after his separation from active 
military service.  In addition, the Veteran's in-service back 
pain was attributed to a muscular etiology not a spine or 
joint condition; thus, the December 2007 VA examiner's 
opinion is probative and he provided a persuasive opinion 
that appears supported by the record and is uncontradicted by 
any other opinion.  Without competent medical evidence 
attributing the current disability to active military 
service, service connection is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's degenerative joint disease of the 
lumbar spine at L4-5, L5-S1 manifested to a compensable 
degree within one year of the Veteran's separation from 
military service.  Thus, service connection for arthritis of 
the spine is not warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

B.  PTSD

A review of the Veteran's STRs reveals that the Veteran did 
not receive treatment for or a diagnosis of a psychological 
disability in service.  The Veteran's May 1964 pre-induction 
examination report, October 1964 entrance examination report, 
and August 1966 separation examination report all indicate a 
normal psychological evaluation.  

The Veteran seeks an award of service connection for PTSD.  
The AOJ requested a statement from the Veteran regarding his 
in-service stressors in April 2002 and May 2007; however, the 
Veteran did not respond to the requests for information.  The 
Board notes that the VA's duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In May 2002, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner diagnosed the 
Veteran with anxiety disorder and noted that there was no 
evidence to support a diagnosis of PTSD.  (As noted in the 
introduction, the Board fully adjudicated a claim of service 
connection for anxiety disorder in a May 2007 decision and 
denied the claim on the merits.)

As noted above, the Veteran was again scheduled for a VA 
examination in September 2007; however, by a September 2007 
statement, the Veteran refused the opportunity for another 
examination.  

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for PTSD must be denied.  The May 2002 
examiner set forth a detailed examination report containing a 
persuasive opinion in which he found that a diagnosis of PTSD 
was not supported.  Thus, an essential requirement for 
service connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  In the absence of a 
diagnosis of PTSD, the claim of service connection for PTSD 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

C.  Conclusion

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection.  While the Board does 
not doubt the sincerity of his belief that his spine 
disability and PTSD are related to his active military 
service; as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter such as the etiology or 
diagnosis of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for degenerative joint disease of the 
lumbar spine at L4-5, L5-S1 and PTSD must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 




ORDER

Service connection for degenerative joint disease of the 
lumbar spine at L4-5 and L5-S1 is denied.

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


